The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2014

                                     No. 04-14-00520-CR

                                   Steven Mitchell GARY,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR2945
                        Honorable Mary D. Roman, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice


      The court construes appellant’s letter dated September 7, 2014 and received September 10,
2014 as a motion for rehearing and DENIES the motion.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court